Philips, P. J.
This is a proceeding on a forfeited recognizance. Judgment was rendered on return of writ of scire facias, and under execution issued thereon the real estate of appellant was sold. He filed motion to *460set asideihe execution and vacate'the sale'on the return day of the writ of ft fa. From the judgment of the court in overruling said motion he has appealed. He has failed to file in this court any assignment of errors, or any abstract of the record, or any briefs.
The judgment of the circuit court is, therefore, affirmed.
All concur.